[DO NOT PUBLISH]


                  IN THE UNITED STATES COURT OF APPEALS

                             FOR THE ELEVENTH CIRCUIT
                                                                                 FILED
                                ________________________                U.S. COURT OF APPEALS
                                                                          ELEVENTH CIRCUIT
                                                                          NOVEMBER 10, 2009
                                      No. 08-11014
                                                                           THOMAS K. KAHN
                                ________________________
                                                                                CLERK

                           D. C. Docket No. 06-00498 CV-W-E

LOUIE ALEXANDER,

                                                              Plaintiff-Appellant,

                                              versus

OPELIKA CITY SCHOOLS,

                                                              Defendant-Appellee.

                                ________________________

                       Appeal from the United States District Court
                           for the Middle District of Alabama
                             ________________________

                                     (November 10, 2009)

Before DUBINA, Chief Judge, BIRCH and SILER,* Circuit Judges.

PER CURIAM:


       *
        Honorable Eugene E. Siler, Jr., United States Circuit Judge for the Sixth Circuit, sitting by
designation.
      Louis Alexander, an African-American male, appeals the district court’s

grant of summary judgment in favor of his former employer, Opelika City Schools

(“the Board”), in his hostile work environment claim brought pursuant to Title VII

of the Civil Rights Act of 1964 (“Title VII”). Alexander argues that the district

court erred in granting the Board’s motion for summary judgment because he

suffered harassment that was sufficiently severe or pervasive to alter the terms and

conditions of his employment. Alexander alleges that the harassment consisted of

his supervisor and two coworkers referring to him as “boy,” and his supervisor

making a comment about a noose, during his two-year employment with the

Board.

      We review “a grant of summary judgment de novo, using the same legal

standard as the district court.” Merritt v. Dillard Paper Co., 120 F.3d 1181, 1184

(11th Cir. 1997). Summary judgment is proper “‘if the pleadings, depositions,

answers to interrogatories, and admissions on file, together with affidavits . . .

show that there is no genuine issue as to any material fact and that the moving

party is entitled to a judgment as a matter of law.’” Celotex Corp. v. Catrett, 477

U.S. 317, 322, 106 S. Ct. 2548, 2552 (1986) (quoting Fed. R. Civ. P. 56(c)). The

evidence and inferences drawn from facts must be viewed in the light most

favorable to the non-moving party. Matsushita Elec. Indus. Co., Ltd. v. Zenith


                                           2
Radio Corp., 475 U.S. 574, 587, 106 S. Ct. 1348, 1356 (1986). In order to defeat

summary judgment, however, the non-moving party “must do more than simply

show that there is some metaphysical doubt as to the material facts.” Id. at 586,

106 S. Ct. at 1356. The non-moving party must make a sufficient showing on each

essential element of the case for which he has the burden of proof. Celotex, 477

U.S. at 322, 106 S. Ct. at 2552.

      Title VII provides that it is an unlawful employment practice for an

employer “to fail or refuse to hire or to discharge any individual, or otherwise to

discriminate against any individual with respect to his compensation, terms,

conditions, or privileges of employment, because of” such individual’s race or

color. 42 U.S.C. § 2000e-2(a). A harassment or hostile environment claim under

Title VII is established upon proof that “the workplace is permeated with

discriminatory intimidation, ridicule, and insult, that is sufficiently severe or

pervasive to alter the conditions of the victim’s employment and create an abusive

working environment.” Miller v. Kenworth of Dothan, Inc., 277 F.3d 1269, 1275

(11th Cir. 2002) (internal citation and quotation marks omitted); see also Harris v.

Forklift Systems, Inc., 510 U.S. 17, 21, 114 S. Ct. 367, 370 (1993) (holding that

Title VII is not implicated in the case where there is a mere utterance of an epithet

which is offensive to an employee).


                                           3
      The employee has the burden of proving a hostile work environment claim.

Edwards v. Wallace Cmty. Coll., 49 F.3d 1517, 1521 (11th Cir. 1995). To

establish a hostile work environment claim, a plaintiff must show: (1) he belongs

to a protected group; (2) he has been subject to unwelcome harassment; (3) the

harassment was based on a protected characteristic, such as race; (4) the

harassment was sufficiently severe or pervasive to alter the terms and conditions

of employment and create a discriminatorily abusive working environment; and

(5) the employer is responsible for such environment under either a theory of

vicarious or of direct liability. Miller, 277 F.3d at 1275. The requirement that the

harassment be “severe or pervasive” contains an objective and subjective

component. Id. at 1276. “Thus, to be actionable, this behavior must result in both

an environment that a reasonable person would find hostile or abusive and an

environment that the victim subjectively perceives to be abusive.” Id. (internal

citation and quotation marks omitted).

      In evaluating the objective severity of the harassment, we look at the totality

of the circumstances and consider, inter alia: “(1) the frequency of the conduct;

(2) the severity of the conduct; (3) whether the conduct is physically threatening or

humiliating, or a mere offensive utterance; and (4) whether the conduct

unreasonably interferes with the employee’s job performance.” Id. Title VII is not


                                          4
a “general civility code.” Faragher v. City of Boca Raton, 524 U.S. 775, 788, 118

S. Ct. 2275, 2283 (1998). Teasing, offhand comments, and isolated incidents that

are not extremely serious will not amount to discriminatory changes in the terms

and conditions of employment. Mendoza v. Borden, Inc., 195 F.3d 1238, 1245

(11th Cir. 1999) (en banc). For example, we have stated that “racial slurs

allegedly spoken by coworkers had to be so ‘commonplace, overt and denigrating

that they created an atmosphere charged with racial hostility.’” Edwards, 49 F.3d

at 1521 (quoting EEOC v. Beverage Canners, Inc., 897 F.2d 1067, 1068 (11th Cir.

1990)).

      In 2006, the Supreme Court held that the word “boy” may be probative of

discriminatory bias without the use of modifiers. Ash v. Tyson Foods, Inc., 546

U.S. 454, 456, 126 S. Ct. 1195, 1197 (2006). Specifically, the Supreme Court

stated, in Ash, that “[a]lthough it is true the disputed word will not always be

evidence of racial animus, it does not follow the term, standing alone, is always

benign.” Id. A number of factors determine whether the word “boy” is evidence

of discriminatory animus, including the “context, inflection, tone of voice, local

custom, and historical usage.” Id.

      To date, we have not directly applied this portion of the Ash holding in a

published opinion. In McCann v. Tillman, 526 F.3d 1370 (11th Cir. 2008), cert.


                                          5
denied, 129 S. Ct. 404 (U.S. Oct. 14, 2008), however, we found that a black

employee’s allegations that a white employee called her “girl” and two male black

employees “boys,” and that another coworker referred to a former black employee

as a “nigger bitch” did not amount to severe or pervasive harassment. Id. at 1378-

79. We stated that “[a]lthough offensive, such instances of racially derogatory

language alone, extending over a period of more than two years, [were] too

sporadic and isolated to establish that her employers’ conduct was so objectively

severe and pervasive as to alter the terms and conditions of her employment.” Id.

at 1379.

      Upon review of the record and consideration of the parties’ briefs, we

discern no error. Even assuming Alexander established the first three elements of

a hostile work environment claim, upon consideration of the totality of the

circumstances, we conclude that the harassment was not sufficiently severe or

pervasive as to alter the terms and conditions of his employment. See Miller, 277

F.3d at 1275. First, there was not sufficient evidence presented for a reasonable

person to conclude that the harassment was frequent. See id. Alexander testified

that he was called “boy” constantly, but could only recall eight specific instances

over the course of two years where he was called “boy.” Second, in examining the

severity of the alleged conduct, the most severe comment was made by his


                                          6
supervisor about how to tie a noose around a person’s neck. This comment,

however, was not directed toward Alexander, and Alexander testified that he did

not know whether this comment referred to black people. Further, none of the

alleged racial comments contained threats of physical violence, and he did not

demonstrate that the comments interfered with his job performance. See Edwards,

49 F.3d at 1521. Accordingly, we affirm the district court’s grant of summary

judgment in favor of the Board.

      AFFIRMED.




                                        7